UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 09-6116


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

FRANK LEON ROBINSON,

                  Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.      Joseph F. Anderson, Jr., Chief
District Judge. (1:98-cr-00523-JFA-1)


Submitted:    April 16, 2009                 Decided:   April 27, 2009


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frank Leon Robinson, Appellant Pro Se.     Jane Barrett Taylor,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Frank Leon Robinson appeals the district court’s order

denying his 18 U.S.C. § 3582(c) (2006) motion.               We have reviewed

the record and find no reversible error.            Accordingly, we affirm

for the reasons stated by the district court.                United States v.

Robinson, No. 1:98-cr-00523-JFA-1 (D.S.C. Jan. 08, 2009).                   See

United States v. Dunphy, 551 F.3d 247 (2009).                We dispense with

oral   argument   because      the    facts   and   legal    contentions    are

adequately    presented   in    the    materials    before    the   court   and

argument would not aid the decisional process.

                                                                     AFFIRMED




                                        2